April 24, 2015 Pzena Mid Cap Focused Value Fund Investor Class PZVMZ Institutional Class PZIMX Pzena Emerging Markets Focused Value Fund Investor Class PZVEX Institutional Class PZIEX Pzena Long/Short Value Fund Investor Class PZVLX Institutional Class PZILX Each, a series of Advisors Series Trust Supplement to the Statement of Additional Information (“SAI”), dated March 31, 2014, as supplemented Effective immediately, the following information is added above the “In-Kind Purchases and Redemptions” section on page 37 of the SAI: The Funds may also authorize one or more broker-dealers or other financial intermediaries to accept purchase and redemption orders on their behalf (“Authorized Intermediaries”).Authorized Intermediaries may be authorized by the Funds’ principal underwriter to designate other Authorized Intermediaries to accept orders on the Funds’ behalf.An order is deemed to be received when a Fund or an Authorized Intermediary accepts the order. Please retain this Supplement with your SAI. The date of this Supplement is April 24, 2015.
